Citation Nr: 0205082	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 25, 1992, rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of a boil on the right side of the 
neck.  

The Board remanded the veteran's case in March 1996, and in 
October 1997, denied service connection for a chronic skin 
disorder affecting the back, neck, chin and ears.

By an order issued on April 2, 1999, the United States Court 
of Appeals for Veterans Claims (known before March 1, 1999, 
as the United States Court of Veterans Appeals) (Court) 
vacated the Board's October 15, 1997, decision for further 
development and readjudication consistent with an APPELLEE'S 
MOTION FOR REMAND, FOR ACCEPTANCE OF THIS MOTION IN LIEU OF A 
BRIEF, AND FOR A STAY OF PROCEEDINGS filed by the Secretary 
for Veterans Affairs (Secretary).  The order noted that the 
Secretary's motion for remand conceded that the Board failed 
to discuss a precedent opinion of the VA General Counsel, 
VAOPGCPREC 67-90, and that orders contained in the Board's 
May 1996 remand order had not been fully complied with.  In 
January 2000, the Board remanded the veteran's claim for 
further development.  

As noted in the October 1997 and January 2000 Board 
decisions, the issue of service connection for a disability 
manifested by spider-like lesions on the chest (recently 
diagnosed as telangiectasia and cherry angiomas) due to 
claimed herbicide exposure is again referred to the RO for 
appropriate action.  

The RO issued a Statement of the Case (SOC) in July 2000 
regarding service connection for post-traumatic stress 
disorder (PTSD).  However, as the veteran did not file a 
Substantive Appeal with said SOC, this claim is not in 
appellate status.  38 C.F.R. § 20.200 (2001).  

FINDINGS OF FACT

1.  The veteran's currently skin disability is manifested by 
epidermal cysts on the lower, mid and upper back; open 
comedones; and a scar behind the right ear.  

2.  The veteran's epidermal cysts began while he was in 
service, and his scar behind the right ear and open comedones 
are the results of his epidermal cysts.


CONCLUSION OF LAW

Service connection for skin disability, manifested by a scar 
behind the right ear, open comedones, and epidermal cysts on 
the lower, mid, and upper back is granted.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that no skin abnormality was 
found on examination for enlistment in November 1968.  
Treatment records show that, in December 1969, the veteran 
was seen for a boil on the side of his neck and back.  He 
underwent a removal of a boil on the side of his neck in 
December 1969, and underwent dressing changes for a period of 
two days afterward.  No skin abnormalities were reported in 
subsequent treatment records.  On examination for separation 
in March 1971, the skin was reported to be normal.

Postservice medical records include a private medical report 
dated in October 1979 referring to a 2-centimeter sebaceous 
cyst near the right ear which had been present for four 
years.  The cyst was removed.  A few closed comedones were 
noted in the area. 

According to an undated private medical record, when the 
veteran was 30 years old, he had a cyst removed from behind 
his right ear.  It was noted that the cyst had been present 
for 4 years, during which time it had been growing.  

VA medical records include the January 1987 report of an 
Agent Orange examination showing that the veteran had a 
history of a lump on the neck, which was no longer present.

The veteran filed his original claim for service connection 
for a skin disorder in April 1992.

The veteran testified at a hearing before a traveling member 
of the Board at the RO in December 1993.  He denied having 
had a history of skin problems before service, claiming that 
he had developed several boils on his back and neck about 
three months into his tour of duty in Vietnam and that the 
boils were treated in service either by drainage and removal 
or by medication.  He claimed that he had been treated for 
the problem several times, not merely the one occasion shown 
in the service medical records. He stated that after service 
he continued to have problems with cysts and boils but did 
not receive any treatment for them until about 1979, when a 
cyst was removed from behind his right ear.  He claimed to 
have current boils or cysts on the back of his right ear, on 
the pinna and on the chin.  He described a skin rash which 
developed in service and which he attributed to wearing a 
flak jacket in Vietnam.

The records from a private physician, Dr. C. F., show that, 
in June 1995, the veteran received treatment for sebaceous 
cysts on the chin and back.  Acneiform scarring of the face 
was noted, with no active acneiform lesions.  In August 1995, 
he was seen for an excision and removal of sebaceous cyst of 
the neck.  

The Board remanded the veteran's claim in March 1996 to 
obtain the report of a preemployment VA examination performed 
in 1977 and to schedule the veteran for a VA examination to 
evaluate the nature and severity of the claimed skin disorder 
and determine its etiology.  The RO subsequently determined, 
in May 1996, that no copy of the 1977 examination report was 
available from the VA Human Resources Management archives.  

The veteran underwent a VA dermatological examination in May 
1996.  There was no evidence of a scar caused by the incision 
and draining procedure performed in service in 1969.  Scars 
from the cyst removals in 1979 and 1995 were present.  
Examination showed multiple comedones on both sides of the 
neck and upper back and the examiner expressed the belief 
that they represented an adult form of acne vulgaris. An 
epidermoid cyst was noted over the right scapula.  The 
physician commented that the veteran had a predisposition to 
acne vulgaris and the consequent development of epidermoid 
cysts.  He expressed the opinion that the veteran's current 
cysts and comedones were unlikely to be related to service 
but were due to his basic predisposition to acne vulgaris. 

In a June 1996 letter, the veteran wrote that he had been 
suffering from cysts in his left ear, neck, back, and chin, 
which had been surgically removed.  

Copies of VA outpatient treatment records covering the period 
from 1991 to 1999 were added to the claims folder in April 
1999.  These records refer primarily to treatment for 
conditions other than skin disorders  

The veteran was afforded a VA examination in January 1998.  
There were two 1.5 cm. acneform lesions present on the 
veteran's upper back to the left and right of midline, but 
otherwise the skin was clear.  

The veteran was seen by Dr. J. B. in January 1999.  The 
examiner commented that there was a possibility the veteran 
had a skin condition related to exposure to Agent Orange.  On 
examination, the veteran had multiple sebaceous cysts, all 
fairly small, on the back.  

In a March 2000 statement, the veteran stated that during 
service, he was seen at the 152nd Medical DET (MA) APO 96192 
for a chronic condition of boils in his neck and back.  He 
stated that he needed medical attention, but that there were 
times when proper hygiene care was almost impossible.  

The veteran underwent a VA examination in March 2000.  
Diagnoses were epidermoid inclusion cysts; open comedones on 
the neck' teleangiectases on the chest and back, possibly 
associated with chronic sun exposure and/or alcoholic liver 
disease; and, cherry angiomas on the chest and back.  The 
examiner commented that the etiology of the cyst on the right 
ear very well might have been associated with preexisting 
acneiform lesions.  The examiner commented that it was well 
known that these cysts might arise in the context of acne and 
acneiform lesion found on the veteran's mid-back , and that 
these lesions could be subject to secondary infection, which 
could produce resultant development of boils.  He noted that 
acneiform lesions, if secondarily infected could also give 
rise to the development of boils on the back and neck.  He 
opined that it was unlikely that the veteran's chest and back 
rash was related to the cyst, and seemed to represent a 
totally different dermatologic process.  

The examiner concluded that it was more likely than not that 
the veteran's cystic lesions and acneiform lesions 
represented a chronic pathological process.  It was difficult 
for the examiner to assess whether these processes were 
related to service, as such lesions could arise and develop 
in the absence of a history of chemical or herbicide exposure 
since these represented very common lesions.  The examiner 
stated with relative certainty that boils arise from cysts, 
and cysts arise from acneiform lesions or dermatoses. 

The Board sought an expert medical opinion in August 2001.  
In September 2001, the medical opinion was returned to the 
Board.  The medical doctor noted that the veteran had 
numerous epidermal inclusion cysts over the mid back, lower 
back, and upper back, with a time of onset of 1969, and 
stated that it was unlikely that they were related to 
inservice treatment for boils and cysts, and unlikely related 
to the removal of the boil from the veteran's neck in 1969.  
The doctor noted that all skin lesions identified in the 
March 2000 examination were not noted to be present in 
December 1969, apart from the boils on the side of the neck 
and back.  The doctor commented that the boils could not be 
specifically linked to the veterans' inservice treatment, or 
to the removal of the boil from the neck in 1969.  

The doctor noted that the veteran had a well-healed scar 
behind the "right" ear, with time of onset 1979.  The doctor 
stated that it was related to inservice treatment for boils 
and cysts, but likely not related to the removal of a boil 
from the veteran's neck in 1969.  The doctor stated that the 
scar behind the "left" ear was likely to be secondary to the 
"inservice" surgery in 1979.  

The doctor stated that the veteran had open comedones on the 
neck and infra-auricular areas as well as over the upper 
back, with time of onset March 2000, and likely not related 
to inservice treatment for boils or cysts, and not likely 
related to the removal of a boil from the veteran's neck in 
1969.  The doctor commented that open comedones could often 
be seen "in association" with multiple epidermal cysts, and 
that these appeared after the period of service and were not 
noted in 1969 or the examination in 1999.  

The doctor commented that he had reviewed the veteran's 
medical records, and that as there were no records pertaining 
to the veteran's skin prior to December 1969, and no other 
skin lesions apart from boils on the side of the neck and 
back mentioned in the office visit, he assumed that all the 
other identified skin lesions were not present prior to that 
date.  The doctor noted that the veteran had a boil removed 
from the right side of the neck in 1969, and in 1979, a cyst 
was removed from the right ear, and in 1995, a cyst on the 
anterior neck was excised.  He noted that this area 
subsequently became infected and was incised and drained.  He 
noted that the veteran was treated with oral antibiotics and 
was left with a scar in this area.  He observed that in 1987, 
the veteran was noted to have tiny spider-like lesions on the 
chest, and that in 1999, the veteran had several sebaceous 
cysts on the back, none of which looked infected or inflamed.  
He observed that on the veteran's most recent VA examination 
in March 2000, the veteran had open comedones, epidermal 
cysts on the mid, lower, and upper back, and there was a scar 
behind the right ear, telangiectasia on the chest and 
scattered angiomas.  

The doctor concluded that the veteran had a skin disorder 
(epidermal cysts) that began while he was in service.  The 
doctor commented that the open comedones were first noted in 
March 2000, and did not occur during the period of service.  
The doctor concluded that the only skin disorder he would 
specifically relate to inservice treatment was the scar noted 
on the right ear.  

Dr. J. G. wrote a letter dated December 2001.  He wrote that 
there may have been a relationship between the veteran's time 
in service with his skin conditions, since he did not have 
these conditions prior to entering service.  He wrote that he 
could not say that the lesions the veteran suffered were 
definitely related to service, but that it was a possibility 
and even a probability that the service could have in some 
way influenced these conditions to occur or to occur more 
strongly.  He wrote that if we wanted to seek further expert 
opinion, it would probably be best to get an opinion from 
another dermatologist.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate the claim and provided an opportunity to submit 
such evidence.  He was informed of this evidence in the 
August 1993 Statement of the Case, and the August 1996 and 
May 2000 Supplemental Statements of the Case.  Also, the 
veteran's claim has been remanded by the Board on numerous 
occasions and by the Court on one occasion.  Moreover, VA has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  He 
has been examined by the VA in connection with his claim and 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  In view of the development 
that has been undertaken over the ten-year period since the 
veteran initiated his claim, it is clear that the veteran and 
his attorney have been made aware of the applicable laws and 
regulations, as well as the evidence necessary to 
substantiate the claim.  Furthermore, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  A remand is not necessary to 
comply with the notice and duty to asist requirements of 
current law.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. § 3.159).

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  

Service medical records show that the only skin disorder the 
veteran was treated for while on active duty was a boil on 
his neck and back.  The records show that he had a boil 
removed from the side of his neck in 1969.  However, this 
case presents medical questions regarding the relationship 
between the boil noted in service and the current skin 
disorders.  To assist in resolving these medical questions, 
an IME report was obtained in September 2001.  The IME report 
includes several contradictory statements.  The report refers 
to a scar behind the right ear resulting from a cyst 
excision, then discusses the origins of the scar behind the 
"left" ear; the report refers to "inservice surgery in 1979," 
although the veteran's active service ended in 1971; and the 
report concludes that it is unlikely the veteran's open 
comedones are related to the cysts he had in service, but 
also states that open comedones are often seen in 
"association" with open epidural cysts.  Despite these 
contradictions, the IME report presents ample support for the 
veteran's claims.

The first aspect of the veteran's disability that must be 
assessed in light of the IME report, in conjunction with the 
entire body of evidence, is his epidermal cysts.   Based on 
the entire evidentiary record, it is clear that the veteran's 
epidermal cysts began while he was in service.  Such cysts 
were not noted when the veteran was examined for service, and 
he has testified at VA hearings that he did not have these 
cysts before service.  A private physician, Dr. J.G., 
recently submitted an assessment of the medical evidence 
pertaining to the veteran's claim, and, according to this 
assessment, the veteran's epidermal cysts began in 1969.  In 
view of this evidence, there is no basis on which to find 
that the epidermal cysts were present before service, and the 
medical evidence does not support a finding that the 
epidermal cysts are attributable to a hereditary or familial 
disorder.  For this reason, VAOPGCPREC 67-90 is inapplicable 
to this claim.  The evidence supports findings that the 
epidermal cysts began in service, and the veteran currently 
has a disability manifested by the epidermal cysts.  
Accordingly, the grant of service connection is warranted for 
the aspect of the veteran's skin disability manifested by 
epidermal cysts.

In addition to the epidermal cysts, the veteran's current 
skin disorders include a scar behind the right ear.  The 
evidence pertaining to this scar includes some 
contradictions.  For example, the IME report includes a 
reference to a scar behind the "left" ear, and there are 
references to inservice treatment, as well as to treatment 
that occurred in 1979, which was several years after service.  
Nonethless, when all the evidence is taken into account, it 
is clear that the scar is behind the right ear, not the left.  
It is also clear that the scar is a result of an excision to 
remove a boil.  As is noted in the report of the VA 
examination of March 2000 and in the report of Dr. J.G., the 
veteran's boils are related to the cysts that began in 
service.  According to the VA examination report, for 
example, "it can be said with relative certainty that boils 
do arise from cysts."   Because the clear preponderance of 
the evidence supports a finding that the scar behind the 
right ear is the result of the cysts that began in service, 
the grant of service connection is warranted for a scar 
behind the right ear.

The veteran's current skin disability is also manifested by 
open comedones.  Although the IME report includes a statement 
that it is unlikely that there is an etiological relationship 
between the veteran's open comedones and the cysts and boils 
he had in service, the same IME report includes a statement 
to the effect that "open comedones can often be seen in 
association with multiple epidermal cysts."   When the entire 
record is taken into account, the evidence is in approximate 
equipoise on the question of whether the open comedones are 
the result of the epidermal cysts that began in service,  
Therefore, in accordance with the provisons of 38 U.S.C.A. 
§ 5107 (West Spp. 2001), doubt must be resolved in favor of 
the veteran.  As it must be found as a fact that the aspect 
of the disability manifested by open comedones is the result 
of the cysts that began in service, the grant of service 
connection is warranted for disability resulting from the 
open comedones.

In summary, the veteran's current skin disability is 
manifested by epidermal cysts on the lower, mid, and upper 
back; a scar behind the right ear; and open comedones.  As 
all these manifestations of disability are the results of the 
cysts that began while the veteran was in service, the grant 
of service connection is warranted for a skin disability 
manifested by epidermal cysts on the lower, mid, and upper 
back; a scar behind the right ear; and open comedones. 


ORDER

Service connection for a skin disability manifested by 
epidermal cysts on the mid back, upper back, and low back; a 
scar behind the right ear; and open comedones is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

